DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 17/062,114, filed 10/02/2020, Application No. 16/455195, filed 06/27/2019 and Application 1544277 filed 02/27/2017. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c) or 386(c), Applicant's claim for domestic priority under U.S.C. 119(e), 120, 121, 365(c) or 386(c) is acknowledged. However, the parent application upon which priority is claimed fails to provide adequate support for claims 3-6, 8-9, 15-18, 21 of this application. In particular, the parent applications 16/455195 and 15,442,797 make no reference to detecting edges of objects to generate a diagram and detecting using a trained neural network and none of the parent applications disclose counting the individual gemstones detected.   

	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Image capturing device (paragraph 0038, 0112) in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 8 recites the limitation "the measuring step" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Claim 2 does not have a measuring step.

Claim 22 recites “surface features” and “internal features.”  Please clarify the limitations.  The specification defines features and does not distinguish which features are which.  It appears they are surface features. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 8, 10, 11, 15, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Regev (US 2016/0232432) in view of  Connell et al (US 2021/0293729 and hereafter referred to as “Connell”).
Regarding Claim 1, Regev (US 2016/0232432) discloses a method for processing a plurality of loose gemstones resting on a worksurface, the method comprising:
receiving, by a computing device having a non-transitory computer-readable storage medium and a processor configured by executing a software program stored in the storage medium, from an image capturing device, images  of  gemstones (Page 4, paragraph 0048, 0049, 0051, 0055, 0056, Page 5, paragraph 0060, 0061, 0066, Page 7, paragraph 0078); the images can include loose gemstones (paragraph 0074, 0075), 
detecting gemstone within the image (Page 7, paragraph 0074, 0075);
performing, by the processor based on the detecting step, a processing operation on the gemstones (Page 7, paragraph 0074, 0075).  
Regev does not disclose detecting, by the processor using a trained neural network, individual gemstones within the image.  
Connell discloses detecting, by the processor using a trained neural network, individual gemstones within the image (Page 11, paragraph 0204, Page 10, paragraph 0196 see also paragraphs 0129-0135); performing, by the processor based on the detecting step, a processing operation on the gemstones (Page 11, paragraph 0204, 0205).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Regev to include the missing limitation as taught as by Connell in order to enable detection of a diamond that is beyond a human inspection of data (Page 10-11, paragraph 00203) as disclose by Connell. 
Regarding Claim 10, Regev discloses a system for processing a plurality of loose gemstones resting on a worksurface, the system comprising: 
an image capturing device for capturing an image of the plurality of loose gemstones on the worksurface (Page 4, paragraph 0048, 0049, 0051, 0055, 0056, Page 5, paragraph 0060, 0061, 0066, Page 7, paragraph 0078); 
a computing device having a non-transitory computer-readable storage medium and a processor, wherein the processor is configured by executing a software application (Page 4, paragraph 0048, 0049, 0051, 0055, 0056, Page 5, paragraph 0060, 0061, 0066, Page 7, paragraph 0078) to: 
detecting gemstone within the image (Page 7, paragraph 0074, 0075, 0079);
perform, based on detecting the gemstones and using an output device, a processing operation on the gemstones (Page 7, paragraph 0074, 0075).  
Regev does not disclose detecting, based on the image using a trained neural network individual gemstones within the image.  
Connell discloses detect, based on the image using a trained neural network, individual gemstones within the image (Page 11, paragraph 0204, Page 10, paragraph 0196); perform, based on detecting the individual gemstones and using an output device, a processing operation on the gemstones (Page 11, paragraph 0204, 0205).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Regev to include the missing limitation as taught as by Connell in order to enable detection of a diamond that is beyond a human inspection of data (Page 10-11, paragraph 00203) as disclose by Connell. 
Regarding Claim 2 and 11, Regev and Connell disclose all the limitations of Claim 1 and 10 respectively. Regev discloses detecting, by the processor, based on the image, a physical characteristic of the individual gemstones respectively (Page 4, paragraph 0048, 0050, 0051, 0056, 0057, Page 5, paragraph 0063- 0068, Page 6, paragraph 0071, 0078); and wherein the processing operation is performed as a function of the respectively detected physical characteristics (Page 4, paragraph 0048, 0050, 0051, 0056, 0057, Page 5, paragraph 0063- 0068, Page 6, paragraph 0071, 0078).   
Regarding Claim 7 and 15, Regev and Connell disclose all the limitations of Claim 1 and 10 respectively.  Regev discloses wherein the processor is further configured to: detect, based on the image, at least two parts of each individual gemstone respectively, the at least two parts being selected from a group consisting of a surface, a gemstone feature, a facet, a girdle, a culet and a table (Page 4, paragraph 0048, 0049, 0056, Page 9, paragraph 0094, Page 11, paragraph 0114); and measure, as a function of a relative position of the detected at least two parts, a characteristic of the individual gemstones respectively, wherein the characteristic is selected from the group consisting of, an orientation, a resting position, a shape, and a size (Page 4, paragraph 0048, 0049, 0056, Page 9, paragraph 0094, Page 11, paragraph 0114); and wherein the processor performs the processing operation as a function of the respectively measured physical characteristics (Page 4, paragraph 0048, 0049, 0056, Page 9, paragraph 0094, Page 11, paragraph 0114).  
	Regarding Claim 8, Regev and Connell disclose all the limitations of Claim 2.  Regev discloses wherein the worksurface is provided with one or more reference markers, wherein the step of detecting the individual gemstones includes determining respective locations for the individual gemstones as a function of the one or more reference markers, and wherein the measuring step is performed based on the one or more reference markers (Page 4, paragraph 0048, 0049, 0056, Page 9, paragraph 0094).  
	Regarding Claim 16, Regev and Connell disclose all the limitations of Claim 10.  Regev discloses further comprising the worksurface, wherein the worksurface includes one or more reference markers, and wherein the processor is configured to determine respective locations for the individual gemstones as a function of the one or more reference markers, and wherein the processor performs the processing operation based on the respective locations for the individual gemstones and the one or more parameters (Page 4, paragraph 0048, 0049, 0056, Page 9, paragraph 0094).     
Regarding Claim 22, Regev and Connell disclose all the limitations of Claim 1. Regev discloses wherein the wherein the physical characteristic is selected from a group consisting of a shape, a weight, a size, a surface feature, an internal feature, an inclusion, and a color (paragraph 0048, 0078).  

Claims 4, 13, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Regev in view of Connell as applied to claim 1 above, and further in view of Gaywala  (2016/0006929).
Regarding Claim 4 and 13, Regev and Connell disclose all the limitations of Claim 1 and 10 respectively.  The combination does not explicitly disclose the limitations.  Gaywala discloses detecting, by the processor based on the image touching gemstones depicted in the image (paragraphs 0013-0015, 0018, 0029); and differentiating between individual gemstones among the touching gemstones (paragraphs 0013-0015, 0018, 0022, 0029).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the missing limitation as taught as by Gaywala in order to have accurate manual counting of gemstones (Page 1, paragraph 0002) as disclose by Gaywala. 
Regarding Claim 19, Regev and Connell disclose all the limitations of Claim 1.
The combination does not explicitly disclose the limitations.  Gaywala discloses
counting the individual gemstones detected within the image to determine a gemstone count, and wherein the processing operation is performed as a function of the gemstone count( paragraphs 0013-0015, 0018, 0022, 0029).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the missing limitation as taught as by Gaywala in order to have accurate counting of gemstones (Page 1, paragraph 0002) as disclose by Gaywala.   
Regarding Claim 20, Regev and Connell disclose all the limitations of Claim 1.
The combination does not explicitly disclose the limitations.  Gaywala discloses wherein the step of detecting a physical characteristic further comprises: illuminating, while capturing the image, the plurality of gemstones using one or more light sources configured to cause the physical characteristic to stand out in the image ( paragraphs 0020, 0013-0015, 0018, 0022, 0029).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the missing limitation as taught as by Gaywala in order to have accurate counting of gemstones (Page 1, paragraph 0002) as disclose by Gaywala.   
Regarding Claim 21, Regev and Connell disclose all the limitations of Claim 1.
The combination does not explicitly disclose the limitations.  Gaywala discloses, wherein the image comprises a plurality of images, and wherein each image among the plurality of images is captured from a respective angle relative to the worksurface  (paragraphs 0020, 0013-0015, 0018, 0022, 0029).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the missing limitation as taught as by Gaywala in order to have accurate counting of gemstones (Page 1, paragraph 0002) as disclose by Gaywala.     

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-19 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of U.S. Patent No. 11222420. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-19 of the instant application are broader than claims 1-17 of US 11,222,420.

Regarding Claim 1 of instant application
Claim 1 of US 11222420
A method for processing a plurality of loose gemstones resting on a worksurface, the method comprising: 
receiving, by a computing device having a non-transitory computer-readable storage medium and a processor configured by executing a software program stored in the storage medium, from an image capturing device, an image of the plurality of loose gemstones on the worksurface; 





detecting, by the processor using a trained neural network, individual gemstones within the image; 



performing, by the processor based on the detecting step, a processing operation on the gemstones.  
A method for processing a plurality of loose gemstones resting on a worksurface, the method comprising: 
receiving, by a computing device having a non-transitory computer-readable storage medium and a processor configured by executing a software program stored in the storage medium, from an image capturing device, an image of the plurality of loose gemstones on the worksurface; 
analyzing, by the processor, the image to detect edges of objects within the image and generating a diagram representing the detected edges of the gemstones;
 detecting, by the processor using a trained neural network processing the image and the diagram, individual gemstones within the image; 
counting, by the processor, the individual gemstones detected within the image to determine a gemstone count; 
performing, by the processor, a processing operation on the gemstones as a function of the gemstone count.


Claims 2-17 of the instant application corresponds to Claims 2-17 of US 11222420.
Claims 18-19, 20 of the instant application corresponds to Claims 1, 1 and 2  of US 11222420.

Claims 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11222420 in view of Gaywala.

Regarding Claim 20 or 21 of instant application
Claim 1 of US 11222420
A method for processing a plurality of loose gemstones resting on a worksurface, the method comprising: 
receiving, by a computing device having a non-transitory computer-readable storage medium and a processor configured by executing a software program stored in the storage medium, from an image capturing device, an image of the plurality of loose gemstones on the worksurface; 





detecting, by the processor using a trained neural network, individual gemstones within the image; 



performing, by the processor based on the detecting step, a processing operation on the gemstones.  
A method for processing a plurality of loose gemstones resting on a worksurface, the method comprising: 
receiving, by a computing device having a non-transitory computer-readable storage medium and a processor configured by executing a software program stored in the storage medium, from an image capturing device, an image of the plurality of loose gemstones on the worksurface; 
analyzing, by the processor, the image to detect edges of objects within the image and generating a diagram representing the detected edges of the gemstones;
 detecting, by the processor using a trained neural network processing the image and the diagram, individual gemstones within the image; 
counting, by the processor, the individual gemstones detected within the image to determine a gemstone count; 
performing, by the processor, a processing operation on the gemstones as a function of the gemstone count.
20. (New) The method of claim 1, wherein the step of detecting a physical characteristic further comprises: illuminating, while capturing the image, the plurality of gemstones using one or more light sources configured to cause the physical characteristic to stand out in the image.  

21. (New) The method of claim 1, wherein the image comprises a plurality of images, and wherein each image among the plurality of images is captured from a respective angle relative to the worksurface.  




	The instant application’s “wherein the step of detecting a physical characteristic further comprises: illuminating, while capturing the image, the plurality of gemstones using one or more light sources configured to cause the physical characteristic to stand out in the image” are additional limitations.  The instant application’s “the image comprises a plurality of images, and wherein each image among the plurality of images is captured from a respective angle relative to the worksurface” are additional limitations.  Gaywala discloses wherein the step of detecting a physical characteristic further comprises: illuminating, while capturing the image, the plurality of gemstones using one or more light sources configured to cause the physical characteristic to stand out in the image ( paragraphs 0020, 0013-0015, 0018, 0022, 0029).  .  Gaywala discloses, wherein the image comprises a plurality of images, and wherein each image among the plurality of images is captured from a respective angle relative to the worksurface  (paragraphs 0020, 0013-0015, 0018, 0022, 0029).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify US 11,222,420 to include the missing limitations as taught as by Gaywala in order to have accurate counting of gemstones (Page 1, paragraph 0002) as disclose by Gaywala.     

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



November 5, 2022